Citation Nr: 1140863	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for left arm and hand numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision in which the RO, in pertinent part, denied the Veteran's service-connection claims for a neck condition and for left arm and hand numbness.  A notice of disagreement was received in March 2008, a statement of the case (SOC) was issued in September 2008, and a substantive appeal was received in October 2008.  A videoconference Board hearing at the local RO where the Veteran testified was held in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In a February 2007 statement, the Veteran indicated that, during the first part of 1968, on the way back from PhuBai, a 3/4-ton truck that he was driving collided with a 5-ton wrecker, that he was thrown out of the truck, and that he rolled and the truck cab landed on his chest.  He was medivaced out by helicopter to a hospital in PhuBai for treatment.  From that time on, he claims that he started having neck, back and leg problems.  However, there are no service treatment records showing that he was treated at the PhuBai Marine Hospital.  Thus, on remand, an effort should be made to obtain any additional records reflecting an in-service accident and treatment for such.

During the May 2011 hearing, the Veteran indicated that he was diagnosed with an old neck injury by VA in May 2007, which he thinks was due to the collective effects of all the stress from the many parachute jumps he made at Fort Benning during service or, alternatively, to a truck wreck in Vietnam.  He further contends that his arm and hand numbness is secondary to his neck disability.  

The Board notes that, with respect to the issue of left arm and hand numbness, it appears that the Veteran has not received adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that a May 2007 VCAA letter was sent to the Veteran concerning what information and evidence was necessary to warrant entitlement to service connection under a direct theory of entitlement.  However, this letter did not clearly set forth the type of information and evidence necessary to warrant entitlement to service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310 (2011).  On remand, the Veteran should be provided with appropriate VCAA notice. 

A VA general medicine note dated in December 2006 shows that the Veteran complained of left arm pain and gave a history of left shoulder rotator cuff and bilateral carpal tunnel release surgery; however, medical records associated with such surgery are not associated with the record.  On remand, the Veteran should be asked to identify healthcare providers and to sign authorization for release of records related to both surgeries.   

The Veteran testified that he now receives all of his treatment at the Ft. Collins, Cheyenne and Denver VA medical facilities.  On remand, outstanding VA medical records should be obtained, since May 1, 2007.  This is particularly so here where the Veteran contends that as a result of May 2007 x-rays he was diagnosed with an old neck injury.

Lastly, based on his claims of continuity of symptomatology the Veteran should be examined and a nexus opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of left arm and hand numbness, the AMC/RO should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate a claim on both a direct basis, and on a secondary basis.  The Veteran should also be advised to submit any pertinent evidence in his possession.  

The AMC/RO also should request that he identify any relevant post-service medical treatment (including the names, locations, and approximate dates).  With any necessary authorization from the Veteran, the AMC/RO should take appropriate action to obtain and associate with the claims file any private medical records identified, including records pertaining to left shoulder rotator cuff and bilateral carpal tunnel release surgery.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Appropriate action should be taken to request records from the PhuBai Marine Hospital and the Veteran's service personnel records, pertaining to an in-service truck accident during the first six months of 1968 and subsequent treatment received by the Veteran in conjunction with such accident, from the National Personnel Records Center (NPRC). 

3.  Appropriate action should be taken to obtain copies of all VA treatment records from May 1, 2007 to the present. 

4.  After completion of 1, 2 and 3 above, to the extent possible, the Veteran should be scheduled for a VA examination to determine the nature, extent and etiology of any currently manifested neck (cervical spine) disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should clearly delineate all current disabilities, if any, of the Veteran's neck.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that any current neck (cervical spine) disability is causally related to any injury or disease noted in service, to include due to multiple parachute jumps and/or a truck accident in Vietnam in 1968, as opposed to other causes or to the aging process service.  

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

5.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any disability currently manifested by left arm and hand numbness.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should clearly delineate all current disabilities, if any, of the left arm and hand.  The examiner should respond to the following:

     a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current disability(ies) of the left arm and hand are proximately due to, or caused by, any neck disability?

     b)  Is it at least as likely as not that any current disability(ies) of the left arm and hand have been aggravated by any neck disability? 

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

6.  After completion of the above, and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


